Citation Nr: 0402374	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material has been submitted to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from July 22, 1983 to February 
10, 1987; he also had four years, three months, and six days 
of active service prior to July 22, 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by which the RO 
denied the veteran's application to reopen a claim of service 
connection for a psychiatric disability. 


FINDINGS OF FACT

1.  By a rating decision dated in January 1988, the RO denied 
a claim for service connection of schizophreniform disorder.  
The RO denied applications to reopen a claim of service 
connection for a psychiatric disorder by decisions dated in 
July 1993 and August 1996.  The veteran was notified of these 
decisions and of his appellate rights.

2.  The evidence received since the August 1996 decision 
denying an application to reopen a claim of service 
connection for a psychiatric disorder, is either cumulative 
of evidence already in the claims file or does not bear 
directly and substantially upon the specific matter under 
consideration.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a psychiatric disorder 
has not been submitted.  38 U.S.C.A. §§ 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in a January 1988 rating decision, the RO 
denied a claim for service connection of a schizophreniform 
disorder.  The basis of that decision was that a present 
disability had not been shown.  (By a decision dated in July 
1991, the Board found that there had been no timely appeal 
initiated following the RO's denial.)  In August 1996, the RO 
denied an application to reopen the claim of service 
connection for a psychiatric disorder.  The veteran was 
notified of all these decisions and of his appellate rights.  
Consequently, the Board may now consider the merits of the 
psychiatric disorder claim only if "new and material 
evidence" has been submitted since the time of the last 
prior final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo depends 
upon whether new and material evidence has been received.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, supra.  (The 
definition of what constitutes "new and material" evidence 
has recently been changed, but the new definition applies 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The veteran's claim to reopen 
was filed before August 29, 2001.)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the August 1996 decision, the RO had before it 
evidence that included the veteran's contentions, service 
medical records, a 1987 VA examination report, and VA 
outpatient treatment records dated from March 1996 to April 
1996.  The veteran's contentions were essentially that since 
he was discharged for a psychiatric disorder and continued to 
be rejected for reenlistment, he is entitled to service 
connection.  Service medical records include a diagnosis of 
schizophreniform disorder that is noted as having existed 
prior to entry into the service.  The Medical Evaluation 
Board report dated in August 1986 indicates that while the 
veteran denied emotional difficulties prior to enlistment, 
his mother reported that in 1978 he was briefly hospitalized 
for a nervous breakdown.  Entrance examinations note no 
psychiatric defects.  A VA examination report dated in 
November 1987 reflects that the veteran denied auditory 
hallucinations at any time and felt that at no time did he 
lose touch with reality.  The veteran related that he had not 
seen a psychiatrist since leaving military service and 
reported no problems with depression or anxiety.  The veteran 
reported feeling perfectly well and wanted the option of re-
enlisting in the Navy.  The examiner assessed that there was 
no evident psychiatric disorder.  VA outpatient treatment 
records from 1996 reflect an Axis I diagnosis of "rule out 
schizophrenia, residual type."  

The evidence associated with the claims file since the RO's 
1996 decision consists of the veteran's many statements, a 
copy of an equal employment opportunity (EEO) letter of 
acknowledgement dated in September 2002, and a copy of 
grievance documentation dated in October 2002.  The newly 
associated statements of the veteran relate the same 
contentions that he made prior to the 1996 decision.  
Consequently, as to that evidence, it is cumulative and 
redundant, and not new under 38 C.F.R. § 3.156 (2001).  The 
letter of acknowledgement, acknowledges receipt of an EEO 
counseling request in September 2002 regarding an issue of 
being called a name by a supervisor and a complaint on the 
basis of mental disability, race, religion, or age 
discrimination.  The grievance documentation includes a 
grievance worksheet and step one grievance summary with an 
attachment.  The latter indicates that the requested remedy 
of an apology was denied as unreasonable.  The summary 
relates that the grievance concerns a confrontation with the 
supervisor concerning the veteran's not being gainfully 
employed.  As to this letter of acknowledgement and the 
grievance documentation, inasmuch as these documents relate 
new information not previously addressed in the claims file, 
that evidence is not cumulative or redundant.  Therefore, as 
to the latter evidence, it is new.  

While the letter of acknowledgement and the grievance 
documents are new, they do not provide information bearing 
directly and substantially on a specific matter of concern to 
VA's inquiry.  As noted above, the basis for the 1988 
decision was that a schizophreniform disorder shown in 
service was acute and transitory, and there was no present 
disorder shown.  Considering that the letter of 
acknowledgement and grievance documents do not include 
medical evidence of the existence of a present psychiatric 
disorder, the evidence does not make it more or less likely 
that the veteran has a present psychiatric disorder.  
Consequently, this evidence while new, is not material to the 
present inquiry.  38 C.F.R. § 3.156.  The application to 
reopen is denied.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) as amended by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), and VA's implementing regulations that.  
See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letters dated in 
July 2001 and January 2002 that medical evidence showing the 
veteran currently has a psychiatric disorder that is the same 
as he had in service was needed.  The RO also related that 
new and material evidence means evidence not previously 
submitted that is pertinent to the issue and not merely 
cumulative of the evidence already of record.  VA must also 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was so notified by these same letters.  The 
letters also notified the veteran of VA's obligations under 
VCAA and its implementing regulations.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran and there is no reasonable possibility 
that further development would unearth any additional 
relevant evidence.  


ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



